Exhibit 10.2.89
February 2, 2011
Tom C. Livengood
1181 Janet Dr.
Canyon Lake, TX 78133

           Re:   Retention Agreement

Dear Tom:
         Your employment is important to GenOn Energy Services, LLC (the
“Company”). Therefore, the Company will provide you with certain benefits if you
meet all the terms of this letter agreement (the “Agreement”).

A.   Your “Retention Period” will be the period of time from the date you
execute this Agreement until the earlier of: (1) August 1, 2013; or (2) the date
that your employment with the Company (including its parents, subsidiaries and
affiliates) ends for reasons other than a Disqualifying Termination of
Employment.1

B.   At the end of the Retention Period, the Company will pay you a “Retention
Bonus” in the sum of $200,000.00 (less applicable taxes and withholdings) in
addition to your normal compensation, if all of the following conditions are
met:

  (1)   You remain employed with the Company (or a parent, subsidiary or
affiliate) through the Retention Period; and

  (2)   You have not had a Disqualifying Termination of Employment.

C.   In addition, during the period of time that you remain employed with the
Company (or a parent, subsidiary or affiliate) during the Retention Period, the
Company agrees to provide you with “Retention Benefits” as follows:

  (1)   You will receive a one-time base salary increase of at least 5%,
effective when Company-wide 2011 salary adjustments are made (expected to be on
or around April 1, 2011).

  (2)   You will participate in Company compensation, severance and
change-in-control programs, if any, on comparable terms with similarly-situated
officers of the Company.

D.   Any Long Term Incentive grants issued to you during the period of time
between December 3, 2010 and the end of the Retention Period will fully vest as
of August 1, 2013.

E.     (1)   If (a) you successfully complete the Retention Period under
circumstances entitling you to payment of the Retention Bonus, and (b) your
employment with the Company (and its parents, subsidiaries and affiliates)
terminates on or after the expiration of the Retention

 

1   A “Disqualifying Termination of Employment” is termination of employment due
to intentional and continuous failure to perform, misconduct that materially
injures the Company, gross negligence, conviction of a felony, resignation, or
inability, with reasonable accommodation, to perform the essential functions of
your job position.

 



--------------------------------------------------------------------------------



 



      Period, then you will be entitled to payment of an amount equivalent to no
less than your target award (55%) under the GenOn Energy, Inc. Annual Incentive
Compensation Plan or any successor plan (“AICP”) applicable to your position for
the calendar year in which your termination occurs (the “Termination Year”),
prorated based on the number of calendar days that you were employed by the
Company (and its parents, subsidiaries and affiliates) during the Termination
Year.

  (2)   For the sake of clarity, it is the express intent of the parties that
there be no duplication of benefits by virtue of this Agreement and any other
agreement, plan or policy applicable to you. Therefore, in no event will you be
entitled to receive an AICP equivalent payment for your Termination Year under
this Agreement and also receive an actual AICP award for your Termination Year
or receive any other severance, termination, change in control or other payment
that includes an AICP (or AICP equivalent) calculation for your Termination Year
as a component of said payment.

F.   Benefits owed under this Agreement, if any, will be paid within a
reasonable amount of time after the above conditions for payment are met, but in
no event will payment be made later than 75 days after the conditions for
payment are met.2

G.   This Agreement does not give any right to (or impose any obligation for)
continued employment. Your employment is at will, which means that you or your
employer may terminate the relationship at any time, for any reason, with or
without notice or cause.

         If you would like to accept this Agreement, please sign and date this
letter below and return the original to me no later than February 7, 2011.

            Yours very truly,
      /s/ Karen D. Taylor       Karen D. Taylor      SVP, HR & Administration   
 

Agreed and Accepted:

     
/s/ Thomas C. Livengood
 
Tom C. Livengood
   
 
   
February 7, 2011
 
Date
   

 

2   The maximum time frame for payment is intended to ensure compliance with
Internal Revenue Code Section 409A which governs deferred compensation.
Non-compliance could result in serious tax consequences for you. The Company
intends to pay any bonuses earned within a reasonable time after conditions for
payment are met.

 